IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,811


EX PARTE CONNER LYNNE TROUTT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F44069 IN THE 249TH DISTRICT COURT

FROM JOHNSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and was sentenced to forty years' imprisonment. The Tenth Court of Appeals affirmed his conviction
and sentence in an unpublished opinion. Troutt v. State, No. 10-10-00422-CR (Tex. App. - Waco
del. Jul. 6, 2011).  
	Applicant contends his appellate counsel rendered ineffective assistance because counsel
failed to timely file a Petition for Discretionary Review after informing Applicant he would do so.
In an affidavit supplied in response to the claim, appellate counsel admits the error. Based on
counsel's affidavit, it appears Applicant is entitled to relief.  Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997).  
	We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-10-00422-CR that affirmed his conviction in Cause No. F44069 from the 249th District Court of Johnson
County. Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues. The remaining claims in Applicant's writ application
are dismissed without prejudice. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.1997). 

Delivered: June 6, 2012
Do not publish